UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2159


AELISHA N. MARSH,

                Plaintiff – Appellant,

          v.

CBS MEDIA CORPORATION; BOB SCHOENING, Vice President, CBS
Charlotte;   VEDRA  GRANT,   National Sales   Executive; UNITED
BEHAVIORAL HEALTH, A CBS company; UNIVERSITY PSYCHOLOGICAL
ASSOCIATES; JANE MARSH MONTECIGGIO, CBS Corporate; JANE MARSH
ROCKEFELLER;   HEARST  PUBLICATIONS,  William   Randolph Hearst
Senior; BARBARA MCINTYRE, Human Resources-CBS Charlotte; TERRI
AVERY, Operations Manager; SPRINT NEXTEL CORPORATION; REACH
MEDIA INCORPORATED; ARTIE GOINES; NBC CORPORATE HEADQUARTERS;
STEVE HARVEY; STEVE HARVEY RADIO NETWORK INCORPORATED; FIRST
UNUM LIFE INSURANCE COMPANY,

                Defendants – Appellees,

          and

INNER   CITY   BROADCASTING     COMPANY;    NORTH      CAROLINA   POLICE
DEPARTMENT; DONALD PARKER,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00289-RJC)


Submitted:   September 30, 2010             Decided:    October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Aelisha N. Marsh, Appellant Pro Se.     James Michael Honeycutt,
FISHER & PHILLIPS, LLP, Charlotte, North Carolina, George K.
Evans, Jr., WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-
Salem, North Carolina, Clinton Russell Pinyan, BROOKS, PIERCE
MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, Joseph
S. Turner, SEYFARTH & SHAW, Chicago, Illinois, Norris Arden
Adams, II, ESSEX & RICHARDS, PA, Charlotte, North Carolina,
Benjamin   R.  Holland,  MCGUIREWOODS,   LLP,  Charlotte,  North
Carolina, Nancy E. Walker, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, Erna A.P. Womble, WOMBLE CARLYLE
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Aelisha N. Marsh appeals the district court’s order

dismissing    her   complaint   filed       under   Title   VII    of    the   Civil

Rights Act of 1964, as amended, alleging defamation and wrongful

termination.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Marsh v. CBS Media Corp., No. 3:09-cv-00289-RJC

(W.D.N.C. Sept. 24, 2009).        We further deny Marsh’s “Motion for

Monetary Relief Beyond the Scope of Unemployment.”                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials       before      the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        3